PER CURIAM:
Upon- written stipulation to the effect that damage to claimant’s automobile in the amount of $392.67 was caused when a road sign belonging to the respondent fell and struck the right front fender and windshield of the vehicle; that this occurred on Prince Street in Beckley, Raleigh County, West Virginia, a highway owned and maintained by the respondent; that the respondent’s negligence in failing to properly secure the sign *68was the proximate cause of the accident and resultant damage, the Court finds the respondent liable, and makes an award to the claimant in the amount stipulated.
Award of $392.67.